On December 9,1998, the defendant was sentenced to five (5) years in the Montana State Prison, to run concurrently with the sentences imposed in Cause No. 12475 and Ravalli County Cause No. 96-100.
On June 18, 1999, the defendant’s application for review of that *59sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and represented by Craig Shannon. The state was represented by Susan Boylan.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to a five (5) year commitment to the Department of Corrections as imposed, with all time suspended.
The reasons for the amendment are that the defendant does not appear to be a candidate for prison; he has no prior criminal involvement, except for the criminal behavior that centers around his addiction to pain medications; the defendant has followed up to a great extent with his addiction, he has the addiction under control through treatment; he has been responsible about the bad check charges and has paid restitution on all of that; the defendant’s family very much needs him to help support the family; and the defendant appears to be someone who in many other ways has contributed on a consistent basis to his community, both by working and volunteering.
Done in open Court this 18th day of June, 1999.
DATED this 15th day of July, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson